--------------------------------------------------------------------------------

Exhibit 10.2
 
POMEROY IT SOLUTIONS, INC.
 
SPECIAL CHANGE IN CONTROL BONUS AGREEMENT
 
This SPECIAL CHANGE IN CONTROL BONUS AGREEMENT (this “Agreement”) is made and
entered into as of this 10th day of December, 2007, by and between Pomeroy IT
Solutions, Inc., a Delaware corporation (the “Company”), and Christopher C.
Froman, - SVP of Sales and Marketing (the “Employee”).
 
WHEREAS, the Company and the Employee have agreed that it is in their respective
best interests that (i) the ongoing services of the Employee be secured at this
time; and (ii) the Employee fully devote his/her attention to maximizing the
value of the Company and to managing the Company’s participation in any
potential “Change in Control” relating to the Company.
 
NOW, THEREFORE, for and in consideration of the premises and the mutual
covenants and agreements herein contained, the Company and Employee hereby agree
as follows:
 
1.
Definitions.

 
 
(a)
For purposes of this Agreement, “Change In Control” shall mean the first to
occur of any of the following events:

 
 
(i)
any “person” (as defined in Section 13(d) and 14(d) of the Securities Exchange
Act of 1934, as amended (the “Exchange Act”), excluding for this purpose, (A)
the Company or any subsidiary of the Company, or (B) any employee benefit plan
of the Company or any subsidiary of the Company, or any person or entity
organized, appointed or established by the Company for or pursuant to the terms
of any such plan, which acquires beneficial ownership of voting securities of
the Company, is or becomes the “beneficial owner” (as defined in Rule 13d-3
under the Exchange Act), directly or indirectly of securities of the Company
representing more than fifty percent (50%) of the combined voting power of the
Company’s then outstanding securities; provided, however, that no Change In
Control will be deemed to have occurred as a result of a change in ownership
percentage resulting solely from an acquisition of securities by the Company; or

 
 
(ii)
persons who, as of the Effective Date constitute the Board (the “Incumbent
Directors”) cease for any reason, including without limitation, as a result of a
tender offer, proxy contest, merger or similar transaction, to constitute at
least a majority thereof, provided that any person becoming a director of the
Company subsequent to the Effective Date shall be considered an Incumbent
Director if such person’s election or nomination for election was approved by a
vote of at least fifty percent (50%) of the Incumbent Directors; but provided
further, that any such person whose initial assumption of office is in
connection with an actual or threatened election contest relating to the
election of members of the Board or other actual or threatened solicitation of
proxies or consents by or on behalf of a “person” (as defined in Section 13(d)
and 14(d) of the Exchange Act) other than the Board, including by reason of
agreement intended to avoid or settle any such actual or threatened contest or
solicitation, shall not be considered an Incumbent Director; or


Page 1 of 7

--------------------------------------------------------------------------------


 
 
(iii)
consummation of a reorganization, merger or consolidation or sale or other
disposition of at least eighty percent (80%) of the assets of the Company (a
“Business Combination”), unless, in each case, following such Business
Combination, all or substantially all of the individuals and entities who were
the beneficial owners of outstanding voting securities of the Company
immediately prior to such Business Combination beneficially own, directly or
indirectly, more than fifty percent (50%) of the combined voting power of the
then outstanding voting securities entitled to vote generally in the election of
directors of the Company resulting from such Business Combination (including,
without limitation, a company which, as a result of such transaction, owns the
Company or all or substantially all of the Company’s assets either directly or
through one or more subsidiaries) in substantially the same proportions as their
ownership, immediately prior to such Business Combination, of the outstanding
voting securities of the Company; or

 
 
(iv)
approval by the stockholders of the Company of a complete liquidation or
dissolution of the Company.

 
 
(b)
“Board” shall mean the Board of Directors of the Company.

 
 
(c)
“Disability” shall have the meaning as set forth in the Employment Agreement by
and between Employee and Company dated December 10, 2007 or subsequent
replacement there of.

 
 
(d)
“Special Change in Control Bonus Payment” shall mean $275,000.00.

 
 
(e)
“Term” shall have the meaning set forth in Section 2 below.


Page 2 of 7

--------------------------------------------------------------------------------


 
 
2.
Term of Agreement; Duties.

 
 
(a)
Subject to Section 4 below, this Agreement shall be effective on the date hereof
and shall continue in effect through the first to occur of (i) the  occurrence
of a Change in Control or (ii) December 31, 2009, unless extended by the
President and CEO and the Compensation Committee of the Board (the
“Term”).  Upon expiration of the Term, all obligations of the parties under this
Agreement (except obligations to pay money that exist as of the end of the Term
and any obligation that by its terms survives the expiration of the Term) shall
terminate and this Agreement shall have no further effect.

 
 
(b)
The Employee shall have such duties and obligations as are set forth in the
Employment Agreement by and between Employee and Company.

 
 
3.
Payment of Special Change in Control Bonus Payment.  Subject to Section 4 and
Section 14 below, the Company shall pay the Employee the Special Change in
Control Bonus Payment within four (4) business days following the occurrence of
a Change in Control.

 
 
4.
Termination of Employment and Compensation upon Termination.

 
 
(a)
In the event of termination of the Employee’s employment during the Term due to
death,  Disability or by the Company without cause , as defined in the
Employment Agreement, Company shall pay to the Employee, or to his or her
beneficiary in the event of death or disability, the Special Change in Control
Bonus Payment if:

 
 
(i)
a Change in Control occurs within 90 days of the date of such death, Disability
or termination of employment without cause; or

 
 
(ii)
a definitive agreement relating to a Change in Control has been executed at the
effective date of such termination, and such agreement is subsequently
consummated by the parties; or

 
 
(iii)
a definitive agreement relating to a Change in Control is subsequently executed
with a party with whom the Company has had substantive negotiations regarding a
Change in Control prior to the effective date of such termination, or with an
affiliate of such party, and such negotiations have not been interrupted for a
material period of time (90 days or more) prior to the date of a Change in
Control, and such agreement is subsequently consummated by the parties.    For
purposes of this Section 4(a), the effective date of termination of the
Employee’s employment with the Company shall be determined under his/her
Employment Agreement..


Page 3 of 7

--------------------------------------------------------------------------------


 
 
(b)
In the event of a termination of the Employee’s employment during the Term for
any other reason, the Company shall have no obligation to pay the Employee any
Special Change in Control Bonus Payment.

 
 
(c)
If the Employee’s employment by the Company is not terminated prior to the
expiration of the Term, then if a definitive agreement relating to a Change in
Control has been executed prior to the expiration of the Term or if a definitive
agreement relating to a Change in Control is subsequently executed with a party
with whom the Company has had substantive negotiations regarding a Change in
Control prior to the expiration of the Term, or with an affiliate of such party,
and such negotiations have not been interrupted for a material period of time
(90 days or more) prior to the date of execution of such definitive agreement,
the Employee shall be entitled to the Special Change in Control Bonus Payment if
the transaction contemplated by that definitive agreement is consummated after
the expiration of the Term and Employee is employed by the Company at such time.

 
 
5.
Withholding Taxes.  The Company shall withhold from any payment due to the
Employee hereunder (or his/her beneficiary or estate)  all taxes which, by
applicable federal, state, local or other law, the Company is required to
withhold therefrom.

 
 
6.
Confidentiality.  The Employee agrees that the terms of the Agreement, and all
discussions relating to this Agreement, are and shall remain confidential as
between the parties, unless and to the extent, disclosure as required by law or
to secure advice from a legal or tax advisor.

 
Page 4 of 7

--------------------------------------------------------------------------------


 
 
7.
Successors and Assigns: No Third-Party Beneficiaries.  This Agreement shall
inure to the benefit of and shall be binding upon the Company and its
successors, assigns and legal representatives and the Employee, his/her heirs
and legal representatives.  The Employee may not assign, transfer, or otherwise
dispose of the Agreement, or any of his/her rights or obligations hereunder
other than his/her rights to payments hereunder, which may be transferred only
by will or by the laws of descent and distribution), without the prior written
consent of the Company, and any such attempted assignment, transfer or other
disposition without such consent shall be null and void.  The Company shall be
entitled to assign this Agreement, without the prior written consent of the
Employee, (i) in connection with the merger or consolidation of the Company with
another unaffiliated corporation, or (ii) in connection with the sale of all or
substantially all of the assets or business operations of the Company to another
person or entity; provided, however, that such assignee expressly assumes all of
the rights and obligations of the Company hereunder, and provided further that
solely with respect to any obligations of the Company to make a Special Change
in Control Bonus Payment, the Company shall remain liable with respect to such
obligation in the event of a default by such assignee.  After any such
assignment, the Agreement shall continue in full force and effect.

 
 
8.
Entire Agreement.  This Agreement sets forth the entire agreement between the
parties hereto with respect to the subject matter hereof, and supersedes all
other agreements and understandings, written or oral, between the parties hereto
with respect to the subject matter hereof; provided, however, nothing in the
Agreement is intended to affect the Employee’s rights to payments or benefits
provided to the Employee under his/her Employment Agreement and the Company’s
equity based compensation and/or welfare benefit plans.

 
 
9.
Waiver and Amendments.  Any waiver, alteration, amendment or modification of any
of the terms of this Agreement shall be valid only if made in writing and signed
by the parties hereto; provided however, that any such waiver, alteration,
amendment or modification is consented to on the Company’s behalf by the
President and Chief Executive Officer or the Board.   No waiver by either of the
parties hereto of their rights hereunder shall be deemed to constitute a waiver
with respect to any subsequent occurrences or transactions hereunder unless such
waiver specifically states that it is to be construed as a continuing waiver.


Page 5 of 7

--------------------------------------------------------------------------------


 
 
10.
Severability. If any provision of this Agreement or the application of any
provision is held invalid, unenforceable or otherwise illegal, the remainder of
this Agreement and the application of such provision will not be affected, and
the provision so held to be invalid, unenforceable or otherwise illegal will be
reformed to the extent (and only to the extent) necessary to make it
enforceable, valid or legal. To the extent any provisions held to be invalid,
unenforceable or otherwise illegal cannot be reformed, such provisions are to be
stricken herefrom and the remainder of this Agreement will be binding on the
parties and their successors and assigns as if such invalid or illegal
provisions were never included in this Agreement from the first instance.

 
 
11.
Governing Law. This Agreement will be construed and enforced according to the
laws of the Commonwealth of Kentucky, without giving effect to the conflict of
laws principles thereof.

 
 
12.
Section Headings.  The headings of the sections and subsections of this
Agreement are inserted for convenience only and shall be deemed to constitute a
part hereof, affect the meaning or interpretation hereof or of any term or
provision hereof.

 
 
13.
Obligations Contingent on Performance.  The obligations of the Company
hereunder, including its obligation to make the payments provided for herein,
are contingent upon the Employee’s performance of the Employee’s obligations
under his/her Employment Agreement.

 
 
14.
Waiver and Release.  The Employee acknowledges and agrees that any payment made
under this Agreement is contingent upon Employee delivering to the Company at
the time of such Change In Control a release in the form attached hereto as
Exhibit A, and the expiration of all revocation periods related thereto.

 
 
15.
Counterparts.  This Agreement may be executed in two or more counterparts, each
of which shall be deemed to be an original but all of which together shall
constitute one and the same instrument.  The execution of this Agreement may be
by actual or facsimile signature.

 
 
16.
Notices.  All notices and other communications hereunder shall be in writing and
shall be given by hand delivery to the other party or by registered or certified
mail, return receipt requested, postage prepaid, addressed as follows:


Page 6 of 7

--------------------------------------------------------------------------------




If to the Employee:
Christopher C. Froman
   
113 Fellswood Drive
   
Morristown, NJ  08057
             
If to the Company:
Pomeroy IT Solutions, Inc.
   
1020 Petersburg Road
   
Hebron, Kentucky  41048
   
Attention:  President and Chief Executive Officer
             
With copy to:
Pomeroy IT Solutions, Inc.
   
1020 Petersburg Road
   
Hebron, Kentucky 41048
   
Attention:  General Counsel
 

 
 
IN WITNESS WHEREOF, the undersigned have executed this Agreement of the date
first written above.
 
Pomeroy IT Solutions, Inc.
 
Employee:
         
/s/  Keith R. Coogan
   
/s/ Christopher C. Froman
       
By:
Keith R. Coogan
 
By:
Christopher C. Froman
Title:
President/Chief Executive Officer
 
Title:
SVP of Sales and Marketing

 
 
Page 7 of 7

--------------------------------------------------------------------------------